984 A.2d 69 (2009)
294 Conn. 921
Robert WARD
v.
COMMISSIONER OF CORRECTION.
Supreme Court of Connecticut.
Decided December 9, 2009.
Kenneth Paul Fox, special public defender, in support of the petition.
Frederick W. Fawcett, special deputy assistant state's attorney, in opposition.
The petitioner Robert Ward's petition for certification for appeal from the Appellate Court, 117 Conn.App. 901, 979 A.2d 1077 (2009), is denied.
NORCOTT, J., did not participate in the consideration of or decision on this petition.